



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: R. c. Doirin, 2017 ONCA 755

DATE: 20170927

DOSSIER: C60488

Les juges Sharpe, Rouleau et
    Benotto

ENTRE

Sa Majesté la Reine

Intimée

et

Didier Doirin

Appelant

Sarah Desabrais et Sarah Paré-Wild,
    pour lappelant

Philippe Cowle, pour lintimée

Date de laudience : le
    22 septembre 2017

Décision rendue séance tenante

En appel de la condamnation prononcée le
    10 juin 2014 par le juge Larry  B. OBrien de la Cour de justice de lOntario,
    siégeant sans jury.

MOTIFS DE LA COUR

[1]

Lappelant maintient quil na pas bénéficié de
    lassistance effective de son avocat en première instance. Selon lui, une
    erreur judiciaire a résulté de cette assistance ineffective. Plus spécifiquement,
    neût été de lassistance ineffective de son avocat, lappelant aurait témoigné
    en sa défense lors du procès.

[2]

Lappelant tente de faire admettre son témoignage
    et le témoignage de sa conjointe comme nouvelle preuve en appui de cet argument.
    Il prétend quà la lecture de cette nouvelle preuve, nous devons conclure quil
    existe une probabilité raisonnable quil aurait été acquitté sil avait témoigné.
    Selon lappelant, ce témoignage est de nature à soulever un doute raisonnable
    et aurait pu raisonnablement influencer le résultat du procès.

[3]

À notre avis, lappel doit être rejeté. Après étude
    de la nouvelle preuve déposée par lappelant ainsi que celle déposée par le ministère
    public, nous avons conclu que lappelant na pas subi de préjudice. Ainsi, il
    nest pas nécessaire dexaminer le travail de lavocat pour décider de sa prétendue
    assistance ineffective.

[4]

Nous ne pouvons admettre la nouvelle preuve de
    lappelant en raison de son manque de crédibilité et de son caractère invraisemblable.
    Les contre-interrogatoires de lappelant et de sa conjointe ont démontré que
    leurs affidavits déposés à lappui de lappel contenaient des faussetés sur un
    point central, cest-à-dire le contact entre lappelant et son avocat au cours
    des préparatifs pour le procès.

[5]

De plus, le récit de lappelant au sujet de ce
    qui se serait passé le soir de lenlèvement dont il était accusé manque de
    logique. Lappelant a, dans une certaine mesure, changé son récit au cours de
    son contre-interrogatoire.

[6]

Nous rejetons aussi la suggestion que lavocat
    de lappelant aurait menti dans son affidavit déposé en réponse à lappel ou au
    cours de son contre- interrogatoire. Vu dans son ensemble, le témoignage de
    lavocat parait comme un effort sincère de relater, dans la mesure du possible,
    les évènements selon ses notes et sa mémoire des évènements. Le fait quil ait
    hésité, exprimé certains doutes et quil nait pas retenu toutes ses notes ne
    réduisent aucunement sa crédibilité. Ce témoignage contredit le témoignage de
    lappelant sur des points critiques.

[7]

En conclusion, nous sommes davis que lappelant
    na pas établi la véracité de la preuve dont dépend sa plainte dassistance
    ineffective.

[8]

Nous refusons donc dadmettre la nouvelle preuve
    et rejetons lappel.

« Robert J. Sharpe
    j.c.a. »

« Paul
    Rouleau j.c.a. »

« M.L Benotto
    j.c.a. »


